Case 2:20-cv-00406-JFW-JC Document 19 Filed 02/14/20 Page 1 of 3 Page ID #:108


 1 NICOLAS A. JAMPOL (State Bar No. 244867)
    nicolasjampol@dwt.com
 2 DIANA PALACIOS (State Bar No. 290923)
    dianapalacios@dwt.com
 3 CYDNEY SWOFFORD FREEMAN (State Bar No. 315766)
    cydneyfreeman@dwt.com
 4 CAMILA PEDRAZA (State Bar No. 329984)
    camilapedraza@dwt.com
 5 DAVIS WRIGHT TREMAINE LLP
   865 South Figueroa Street, 24th Floor
 6 Los Angeles, California 90017-2566
   Telephone: (213) 633-6800
 7 Fax: (213) 633-6899
 8 Attorneys for Defendants
   BLINDING EDGE PICTURES, INC.; UNCLE
 9 GEORGE PRODUCTIONS, LLC; APPLE INC.;
   ESCAPE ARTISTS, INC. (erroneously sued as
10 ESCAPE ARTISTS LLC); DOLPHIN BLACK
   PRODUCTIONS; M. NIGHT SHYAMALAN;
11 TONY BASGALLOP; ASHWIN RAJAN;
   JASON BLUMENTHAL; TODD BLACK;
12 STEVE TISCH
13
                                        UNITED STATES DISTRICT COURT
14
                                  CENTRAL DISTRICT OF CALIFORNIA
15
     FRANCESCA GREGORINI,                              Case No. 2:20-cv-00406-JFW-JC
16
                                        Plaintiff,     DEFENDANTS’ NOTICE OF
17                                                     INTERESTED PARTIES
              vs.
18
   APPLE INC., a California corporation;
19 M. NIGHT SHYAMALAN, an
   individual, BLINDING EDGE
20 PICTURES, INC., a Pennsylvania
   corporation; UNCLE GEORGE
21 PRODUCTIONS, a Pennsylvania
   corporate; ESCAPE ARTISTS LLC, a
22 California limited liability company;
   DOLPHIN BLACK PRODUCTIONS, a
23 California corporation; TONY
   BASGALLOP, an individual; ASHWIN
24 RAJAN, an individual; JASON
   BLUMENTHAL, an individual; TODD
25 BLACK, an individual; STEVE TISCH,
   an individual; and DOES 1-10, inclusive,
26
                          Defendants.
27
28

     DEFENDANTS’ NOTICE OF INTERESTED PARTIES
     4819-9386-5652v.1 0113237-000003
Case 2:20-cv-00406-JFW-JC Document 19 Filed 02/14/20 Page 2 of 3 Page ID #:109


 1            Pursuant to Fed. R. Civ. P. 7.1, defendants Blinding Edge Pictures, Inc.,
 2 Uncle George Productions, LLC, Apple Inc., Escape Artists, Inc. (erroneously sued
 3 as Escape Artists LLC), Dolphin Black Productions, M. Night Shyamalan, Tony
 4 Basgallop, Ashwin Rajan, Jason Blumenthal, Todd Black, and Steve Tisch
 5 (collectively “Defendants”) disclose the following:
 6                   Apple Inc. is a publicly traded company. No publicly held corporation
 7                      owns 10% or more of its stock.
 8                   Blinding Edge Pictures, Inc., Escape Artists, Inc., and Dolphin Black
 9                      Productions are privately held companies with no parent corporations.
10                      No publicly held corporation owns 10% or more of their stock.
11                   Uncle George Productions, LLC is a privately held company that is
12                      majority owned by Blinding Edge Pictures, Inc.
13            Pursuant to Civil Local Rule 7.1-1, the undersigned, counsel for Defendants,
14 certifies that the following listed parties may have a pecuniary interest in the
15 outcome of this case. These representations are made to enable the Court to
16 evaluate possible disqualification or recusal.
17            1.        Francesca Gregorini – Plaintiff
18            2.        Blinding Edge Pictures, Inc. – Defendant
19            3.        Uncle George Productions, LLC – Defendant
20            4.        Apple Inc. – Defendant
21            5.        Escape Artists, Inc. – Defendant
22            6.        Dolphin Black Productions – Defendant
23            7.        M. Night Shyamalan – Defendant
24            8.        Tony Basgallop – Defendant
25            9.        Ashwin Rajan – Defendant
26            10.       Jason Blumenthal – Defendant
27            11.       Todd Black – Defendant
28
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                    1                        865 S. FIGUEROA ST, SUITE 2400
     DEFENDANTS’ NOTICE OF INTERESTED PARTIES                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4819-9386-5652v.1 0113237-000003                                                Fax: (213) 633-6899
Case 2:20-cv-00406-JFW-JC Document 19 Filed 02/14/20 Page 3 of 3 Page ID #:110


 1            12.       Steve Tisch – Defendant
 2            13.       Hiscox USA – Insurer
 3
 4 DATED: February 14, 2020                       DAVIS WRIGHT TREMAINE LLP
                                                  NICOLAS A. JAMPOL
 5                                                DIANA PALACIOS
                                                  CYDNEY SWOFFORD FREEMAN
 6                                                CAMILA PEDRAZA
 7                                                By:    /s/ Nicolas A. Jampol
                                                                Nicolas A. Jampol
 8
                                                      Attorneys for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          DAVIS WRIGHT TREMAINE LLP
                                                  2                          865 S. FIGUEROA ST, SUITE 2400
     DEFENDANTS’ NOTICE OF INTERESTED PARTIES                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4819-9386-5652v.1 0113237-000003                                                Fax: (213) 633-6899
